PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,258
Filing Date: 26 Apr 2018
Appellant(s): KILPATRICK-LIVERMAN et al.



__________________
Sangil Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (US 2010/0196287) in view of Gurin (US 2004/0028622).
O’Connell et al. disclose compositions that may be formulated into oral care compositions including toothpaste (paragraph 0130).  A toothpaste composition may comprise a partially hydrolyzed wheat protein. An toothpaste composition is disclosed comprising sorbitol, glycerin, sodium fluoride (0.32%), xanthan gum, triclosan and Gluadin® W40 (1%, a suitable hydrolyzed wheat protein disclosed in the instant Specification). Additional active ingredients that may be included in the oral treatment agents, include, for example, a fluorine compound, an active substance against plaque bacteria, an active substance for tartar control, an active for remineralization, an aid against sensitive teeth or for protection of the gums. When these actives are used, the composition meet the method limitation. The compositions are toothpaste that comprise 
O’Connell differ from the instant claims insofar as it does not disclose the amounts recited by the instant claims. 
Gurin discloses flavor systems that may be used in oral care products. Oral care products include mouthwashes (paragraph 0011). The compositions comprise protein hydrolysates. The hydrolysates are used to increase the intensity of the flavor profile (paragraph 0019).  Protein hydrolysates may be those derived from wheat (paragraph 0024). The amount of protein hydrolysates used in the compositions is up to 10%.
The protein hydrolysates are result effective variables because they increase the intensity of the flavor profile. It would have taken no more than the relative skill of one of ordinary skill in the art through routine optimization to have adjusted the amount of the partially hydrolyzed wheat protein of O’Connell et al. to 0.5% to obtain the desired therapeutic effect. See MPEP 2144.05.

Rejection 2

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (US 2010/0196287) in view of Gurin (US 2004/0028622) in further view of Lendenmann et al. (US 2015/0257983).
O’Connell et al. in view of Gurin is discussed above and O’Connell et al. disclose using fluoride (an anti-cavity agent) and remineralizing agents. For completeness of prosecution, but purely arguendo and only for the purposes of this particular ground of 
However, Lendenmann et al. disclose fluoride is suitable for use in the treatment of hypersensitive teeth and/or tooth necks, in the prophylaxis of caries, in the treatment of incipient caries lesions, the inhibition of demineralization and/or tooth erosion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of O’Connell et al. in view of Gurin to inhibit dental erosion, promoting remineralization and/or enhancing the anti-cavity effects of fluoride motivated by the desire to use a composition that comprises fluoride, which is disclosed to perform the above functions. In regard to enhancing anti-cavity effects of fluoride, the compositions of O’Connell in view of Gurin are used for cleaning the teeth and comprise additional oral care agents. Therefore the compositions of O’Connell would enhance the anti-cavity effects of fluoride.  

(2) Response to Argument

Rejection 1

Appellant argues that the claimed method recited in claim 1 is not prima facie obvious. O’Connell discloses compositions for dental treatment agents comprising 1% 
The Examiner submits that 1% is close to the range 0.1% to 0.5%. It would appear that the range of 0.1% to 0.5% is not a critical range to achieve the method recited by the instant claims. The Example of O’Connell uses the same partially hydrolyzed plant protein as that used in the examples of the instant specification. Although the amount used in the example of O’Connell is not 0.1 to 0.5%, it does fall within 0.2% to 2%, which is exemplified by the examples Appellant asserts provides alleged unexpected results, and therefore should provide the same function.  Therefore the amount by O’Connell would obviate the range because one would reasonably expect that 1% would provide the same function as 0.5% because they are close in value. Even if this was not the case, it is disclosed by Gurin that protein hydrolysates help to increase intensity flavor profiles. This would make it a result effective variable. Therefore it would have taken no more than the relative skill of one of ordinary skill in the art through routine optimization to have adjusted the amount of the partially hydrolyzed wheat protein of O’Connell et al. to 0.5% to obtain the desired therapeutic effect. See MPEP 2144.05. It would have been obvious to have used less than 1%, such as 0.1 to 0.5% in the compositions of O’Connell et al. to obtain the desired flavor. 


	The Examiner agrees that Gurin does not disclose and amount of protein hydrolysate. However Gurin does disclose the function of protein hydrolysates when used in oral compositions. This function is it being a flavor potentiator. This makes the protein hydrolysate a result effective variable because it affects the overall taste of the oral care composition. Therefore it would have been in the relative skill of one of ordinary skill in the art to have adjusted the amount of protein hydrolysate to obtain the desired taste. See MPEP 2144.05. 

	Appellant argues that Appellant disagrees that 1% of O’Connell falls within the range disclosed by the instant specification. When determining obviousness under 35 U.S.C. 103, the prior art has to be compared with the claims at issue. Claim 1 requires that the partially hydrolyzed plant protein is present in the composition in an amount of from 0.1 weight % to 0.5 weight % by total weight of the composition. Neither O’Connell nor Gurin discloses any range which touches or overlaps the claimed range of the partially hydrolyzed plant protein. In order to establish a prima facie conclusion prima facie one skilled in the art would have expected them to have the same properties." See also, MPEP 2144.05. Titanium Metals Corp. of America v. Banner. However, in the present case, unlike in Titanium Metals, the claimed range unquestionably falls outside the amount (1%) disclosed by O’Connell. The upper limit of the claimed range (0.5%) is 50% lower than the value (1%) disclosed by O’Connell. The Examiner has not provided any articulated reasoning why one of skill in the art, prima facie, would have considered this 50% difference between the upper limit (0.5%) of the claimed range and the value (1%) disclosed by O’Connell to be not meaningful such that the person of skill in the art would have expected these ranges to have the same properties. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval). The Examiner has not provided any sufficient articulated reasoning to support the assertion that the claimed range (0.1-0.5%) would be obvious over 
	The Examiner disagrees and submits that the interpretation of “close” is based on a case by case basis. Determining if a value is close to another value would be dependent on how critical the claimed value is in determining the property of the composition. For instance, 0.5% would not be considered “close” to 1% if the 0.5% was critical to obtain the desired property. If 0.5% achieved the same effect as 1%, the values would be considered “close” in nature. In the instant case, on of ordinary skill in the art would reasonably conclude that 0.5% would yield the same effects as 1.0% because the values are close and there is no evidence to support that 0.5% is a critical value. Furthermore, based on a 100% total composition, one of ordinary skill in the art would reasonably conclude that a small amount such as 0.5% would yield the same results as a small amount such as 1%, absent of evidence to the contrary. In regard to the Titanium Metals case, this not the only case used to support MPEP 2144.05. It is further cited that “"The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and 

Appellant argues that claim 1 is directed to a method of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride comprising applying the composition to the teeth. In the present case, the claims are not rejected as being anticipated by O’Connell but instead rejected as being obvious over O’Connell in view of Gurin. Neither O’Connell nor Gurin discloses an oral care composition comprising 0.1-0.5% hydrolyzed plant protein. The mere fact that O’Connell discloses compositions for dental treatment agents comprising 1% Gluadin W40, Gluadin Almond, Gluadin R or Gluadin WK does not suggest or make obvious the use of the claimed range (0.1-0.5%) of hydrolyzed plant protein for the specific purpose of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride. The objective of the method is an element of the claim, which must be taken into account.
The Examiner disagrees and submits that O’Connell discloses using remineralizing agents, fluoride and substances against plaque bacteria. These actives 

Appellant argues that O’Connell relates to washing agents comprising perhydrolases and alkylene glycol. The purpose of O’Connell’s composition (washing) is completely different from that of the present invention (repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride). Although some of O’Connell’s exemplary formulations (Compositions 27-30) contain hydrolyzed plant protein, O’Connell does not disclose anything regarding why hydrolyzed plant protein is included in the compositions or provide any motivation to include them in an oral care composition in the amount specified in order to practice the claimed method. 
The Examiner submits that O’Connell discloses oral care composition. Although they are used for primarily different purposes, O’Connell discloses other actives to treat different conditions of the oral cavity as discussed above. In regard to the hydrolyzed protein, O’Connell discloses using the protein in an amount of 1%. Therefore, one of ordinary skill in the art would use amounts a little less to a little more than 1%. In regard 

Appellant argues that the purpose of using protein hydrolysate in Gurin’s composition is also completely different from that of the present invention. Gurin discloses protein hydrolysate as a flavor potentiator but does not teach or suggest anything regarding a method of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride. There is no teaching or suggestion in O’Connell and Gurin that would guide one of skill in the art to consider the amount of partially hydrolyzed wheat or rice protein as a result-effective variable so that the claimed amount (0.1-0.5%) of partially hydrolyzed wheat or rice protein would achieve a recognized result. The Examiner has not provided any articulated reasoning why one of skill in the art would be motivated to add the claimed amount of a partially hydrolyzed wheat or rice protein into an oral care composition for the purpose of inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride, as required by the claims. 
The Examiner disagrees and submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144, IV. Therefore to the reason to use the hydrolyzed plant protein does not have to be the same as Appellant’s. Gurin teaches these components contribute to the 

Appellant argues that the determination of obviousness mandates evaluation of secondary considerations, including unexpected results, which may overcome a finding of prima facie obviousness. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). The Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). The present application demonstrates beneficial effects of a composition comprising the claimed amount of partially hydrolyzed plant protein as recited in claim 1. The data in Examples 1-5 shows that 0.2%, 0.5% or 2% partially hydrolyzed wheat or rice protein is effective in repairing or inhibiting dental erosion, promoting dental remineralization, and enhancing the anti-cavity effects of fluoride. This effect is not taught by O’Connell and Gurin. There is no teaching or suggestion in O’Connell and Gurin that partially hydrolyzed wheat or rice protein would be effective in repairing or inhibiting dental erosion, promoting dental 
	The Examiner submits that the secondary considerations were considered but were not effective in overcoming the rejection of record. As Appellant has pointed out, the effective amounts used in the instant specification include 0.2%, 0.5% and 2%. The 1% of O’Connell falls within this range. Therefore one of ordinary skill in the art would reasonably conclude that 1% would yield similar results as 0.5% and 2%. The further supports reasoning that that when amounts are close to the prior art, that one of skill in the art would reasonably expect them to have the same properties. Therefore it would appear the 1% of O’Connell obviates 0.5% of the appealed claims. Further the claims recite that the recited composition repairs or inhibits dental erosion, promotes dental remineralization, and/or enhances the anti-cavity effects of fluoride. Therefore is no recitation that it is the partially hydrolyzed plant protein that performs this function. The presence of fluoride in the compositions would meet the limitation of repairing or inhibiting dental erosion and/or promoting dental remineralization because fluoride provides this function. Therefore O’Connell and Gurin would meet the limitations of the instant claims because the claims do not recite that the partially hydrolyzed wheat or rice protein would be effective in repairing or inhibiting dental erosion, promoting dental remineralization, or enhancing the anti-cavity effects of fluoride.


Rejection 2

Appellant asserts that as discussed above, the claims would not be obvious over O’Connell and Gurin. Lendenmann does not cure the deficiency of O’Connell and Gurin. Lendenmann does not disclose partially hydrolyzed plant proteins at all. Neither O’Connell, Gurin nor Lendenmann discloses any range or value that overlaps the claimed range (0.1% - 0.5%) of the partially hydrolyzed plant protein selected from partially hydrolyzed wheat protein, partially hydrolyzed rice protein and combinations thereof. Thus, one of skill in the art would not be motivated to repair or inhibit dental erosion, promote dental remineralization, and/or enhance the anti-cavity effects of fluoride by using an oral care composition containing partially hydrolyzed wheat or rice protein, much less the claimed amount of it. Thus, the claims are not obvious over O’Connell, Gurin and Lendenmann.
The Examiner disagrees and submits Lendenmann cures the deficiencies of O’Connell and Gurin by disclosing that fluoride is used to inhibit tooth erosion. Therefore it provides motivation as to why one of ordinary skill in the art would want to use the compositions of O’Connell to inhibit tooth erosion. One would be motivated to use a composition comprising fluoride, such as that disclosed in O’Connell, because fluoride is used to inhibit tooth erosion. See Examiner’s responses above in regard to O’Connell and Gurin. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                                              /Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.